Citation Nr: 0932754	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA surgical treatment in April 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to 
March 1988 and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified before the undersigned acting Veterans 
Law Judge in January 2008. 

In a February 2009 decision, the Board remanded this issue 
for further development. 


FINDING OF FACT

The evidence for and against the claim is in relative 
equipoise on the question of whether the angles status post 
peripheral iridotomy and pterygium of the Veteran's right eye 
were caused by the April 2004 VA procedure. 


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for the claimed additional disability as a result of VA 
surgical treatment in April 2004 have been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.361 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2008).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

Applicable Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.
In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  In determining whether an 
event was reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
the informed consent procedures of 38 C.F.R. § 17.32. 38 
C.F.R. § 3.361(d)(2). 

The Veteran filed her claim for compensation under the 
provisions of 38 U.S.C. § 1151 in August 2004.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination, 
is not applicable.  See VAOPGCPREC 40-97.  All Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53, 55-57 (1990). 

Analysis

The Veteran seeks entitlement to VA compensation under 38 
U.S.C.A. § 1151 for an additional disability as a result of 
VA surgical treatment in April 2004.  She contends that since 
that 1994 surgery, she has had 2 translucent lenses and now 
had obstructed vision, including seeing 2 lines.  Therefore, 
she maintains that she is entitled to VA compensation in the 
same manner as if the residuals were service-connected.

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that entitlement to VA compensation under 38 U.S.C.A. § 1151 
for an additional disability as a result of VA surgical 
treatment in April 2004 is warranted.

In April 2004, the Veteran underwent a YAG peripheral 
iridotomy in the right eye at the Wilmington, Delaware VA 
Medical Center (VAMC).  The procedure was done to treat 
anatomically narrow angles and to prevent future angle 
closure glaucoma.  The treating doctor noted that the Veteran 
agreed with the treatment plan for a YAG peripheral iridotomy 
and consent was signed.  The consent indicated that the risks 
of the procedure included an increase in intraocular pressure 
requiring medication, pain, inflammation, a decrease in 
vision, bleeding and a need for a repeat laser.

The Veteran presented to the VAMC in May 2004 with complaints 
of diplopia in lighted conditions status post YAG peripheral 
iridotomy.  The diagnosis was occulable angles of her right 
eye.  The doctor advised that the peripheral iridotomy should 
not contribute to her symptoms.

In June 2004 the Veteran presented to the VAMC and reported 
being concerned as she had continued to have lines in her 
vision.

The Veteran presented to the VAMC ophthalmology clinic in 
July 2004.  The Veteran was examined by a VA Ophthalmology 
resident.  She complained of lines in her inferior field of 
her right eye that were visible when in a dim area looking 
out at lights.  She reported first noticing these symptoms 2 
to 3 days after her YAG peripheral iridotomy.  The diagnosis 
was double lines seen in right eye likely from lid position 
relative to tear film and peripheral iridotomy.

An August 2004 treatment note indicates that the Veteran 
reported undergoing an Argon laser iridotomy (ALI) on her 
left eye by a private provider in July 2004. 

The Veteran underwent a VA examination by an optometrist in 
May 2009.  The Veteran reported that she intermittently saw 
two lines in the inferior portion of her right eye.  She 
noticed the lines during work and when driving.  The Veteran 
also reported that she underwent the same procedure on her 
left eye which was performed by a private doctor.  On 
examination, the Veteran had presbyopia.  The diagnosis was 
narrow angles status post peripheral iridotomy and pterygium 
of the right eye.  The examiner found that the Veteran's 
claim of residual and ghost images in the right eye was not 
caused by or a result of laser iridotomy that was performed 
in April 2004.  The Veteran's examination revealed a well 
placed peripheral iridotomy a 12 o'clock in the right eye and 
3 o'clock in the left eye.  The iridotomy of the right eye 
was well placed and covered by the lid.  Examination of the 
right eye revealed uncorrected astigmatism and a pterygium 
which was more likely the etiology of the Veteran's 
complaint.  The examiner noted that it had been well 
documented that peripheral iridotomies may lead to visual 
problems if improperly placed or too large.  It was nearly 
impossible for the iridotomy that was placed in the right eye 
to be causing the Veteran's symptoms due to its placement at 
12 o'clock, well protected by the superior lid.  The 
iridotomy that was performed in the left eye by a private 
ophthalmologist would be more likely to cause problems given 
its exposed 3 o'clock position.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991). 

The medical evidence that tends to support the claim is the 
July 2004 VA ophthalmology treatment record which noted that 
the Veteran had double lines seen in her right eye likely 
from lid position relative to tear film and peripheral 
iridotomy.  

By contrast, the May 2009 VA optometrist concluded that the 
Veteran's claim of residual and ghost images in the right eye 
was not caused by or a result of laser iridotomy that was 
performed in April 2004.  

However, the weight of this May 2009 opinion is diminished by 
the fact that the VA examiner was an optometrist as opposed 
to the July 2004 treating physician who was an 
ophthalmologist.  An ophthalmologist and not an optometrist 
performed the surgery on the Veteran in April 2004.  
Consequently, the Board finds that this negative medical 
opinion evidence is of no more probative value than the July 
2004 favorable VA medical nexus opinion.  

Additionally, the Board notes that the April 2004 consent 
note indicated that the risks of the procedure included an 
increase in intraocular pressure requiring medication, pain, 
inflammation, a decrease in vision, bleeding and a need for a 
repeat laser.  However, seeing double lines in her eye was 
not a noted risk prior to the Veteran's procedure.  As a 
result, the occulable angles of her right eye were due to an 
event that was not reasonably foreseeable. 

Therefore, resolving all reasonable doubt in the Veteran's 
favor, her claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA surgical treatment in 
April 2004 is granted.  See 38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER


The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA surgical treatment in April 2004, is granted.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


